*156Judgment, Supreme Court, New York County (Lewis Bart Stone, J.), rendered July 3, 2003, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the second degree, and sentencing him, as a second felony offender, to a term of 15 years, unanimously affirmed.
The court properly imposed an enhanced sentence after a thorough inquiry into whether defendant had violated a condition of his plea (see People v Outley, 80 NY2d 702, 713 [1993]). The evidence before the sentencing court clearly established defendant’s guilt of the misconduct at issue, and he was not entitled to an evidentiary hearing (see People v Amaker, 299 AD2d 238 [2002], lv denied 99 NY2d 625 [2003]). The People presented compelling documentary evidence leading to an inescapable inference that defendant was the author of a threatening letter, and that he made phone calls that also violated the plea conditions (cf. People v Hamilton, 3 AD3d 405 [2004], mod on other grounds 4 NY3d 654 [2005]).
The court properly denied defendant’s motion to vacate his plea (see People v Frederick, 45 NY2d 520 [1978]). The record establishes that the plea was knowing, intelligent and voluntary, and that defendant’s claim of duress was groundless. Concur—Buckley, P.J., Tom, Mazzarelli, Marlow and Catterson, JJ.